 488DECISIONSOF NATIONALLABOR RELATIONS BOARDCaddell-Burns Mfg. Co.,Inc. and Rose Davis. Case29-CA-4088January 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn July 23, 1975, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Charging Party filed a motion for re-hearing.' The Respondent filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatthe record does not warrant the conclusion that theRespondent constructively discharged Rose Davis.Our dissenting colleague relies on what the Adminis-trativeLaw Judge labeled "suspicious circum-stances" for his finding that she was constructivelydischarged. The Board will not, however, infer from"suspicious circumstances" alone that an employerhas unlawfully forced an employee to resign.While it is, true that Davis was, from time to time,assigned undesirable jobs, the record shows that suchassignments were made to all employees on a rotat-ing basis. Thus, Respondent's other employees had atone time or another performed these tasks. There isnothing in the record which would show that Daviswas unlawfully singled out.Nor can we conclude, as does our dissenting col-league, that Respondent's offer of severance pay toDavis supports a finding of constructive discharge.Although he concedes that this offer was motivatediThe Charging Party's motions for a rehearing and for a reopening of therecord "so thatall of the facts, and evidence will be stated, clearly, andwithout any further prejudice"are hereby denied as lacking in merit.2 The General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolu-tions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products, Inc.,91 NLRB 544 (1960), enfd. 188 F.2d 362 (C A 3,1951).We have carefully examined the record and find no basis for revers-ing his findingsby the urging of a union representative, our colleaguenevertheless states that Respondent's willingness tocomply with the union representative's request sug-gests a discriminatory purpose. We find that such aninference is unwarranted, particularly in light of evi-dence that Respondent had legitimate grounds fordisliking Davis which would lawfully prompt an of-fer of severance pay. Thus, the record shows thatDavis alienated her fellow employees, threatened toslap one employee's face, offered to fight with a long-time employee who was sympathetic to management,and made uncomplimentary remarks about membersof management. Moreover, it is significant that theoffer was made only after the Union suggested thatDavis was unhappy at her job and that it would be inher best interest to leave Respondent's employ. Thefact that the offer was made in response to unionentreaties adds to the legitimacy of Respondent'smotivation.In asserting that Respondent "exercised its prerog-atives to unreasonable excess," our dissenting col-league merely reiterates his thesis that Respondent'sactions were "highly suspicious" and thereforeipsofactoindicative of an unlawful motivation. We findthat the actions of Respondent which are cited byour colleague for their "suspicious" nature never riseto the level of concrete evidence which would estab-lisha prima faciecase of constructive discharge. Ac-cordingly,we agree with the Administrative LawJudge that Respondent did not constructively dis-charge Rose Davis.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Caddell-Burns Mfg. Co.,Inc.,Mineola, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.MEMBER JENKINS, concurring in part and dissentingin part:I agree with my colleagues that Respondent violat-ed Section 8(a)(1) by stating that wage increases werebeing withheld because of union activities and byconditioning wage increases upon an end to theunion organizational drive and conclusion of the un-fair labor practice proceeding on behalf of employeeLoretta Blandon.However, unlike my colleagues, I also find compel-lingevidence that Respondent further retaliatedagainst its employees' union activities by ridding it-self of the leading proponent of such protected activ-222 NLRB No. 74 CADDELL-BURNS MFG. CO.489ities,employee Rose Davis, in violation of Section8(a)(3) of the Act. Thus, it is abundantly clear thatnot only did Respondent openly solicitDavis' resig-nation but also from that moment, on June 3, whenDavis and Blandon (who was discharged the verynext day) made known their union interests until herforced termination in November, Davis was subject-ed to harassment and intimidation because, as theAdministrative Law Judge found, Respondent "didnot want her `there.' " Indeed, my colleagues readilyagree thatThe circumstances are highly suspicious; thatDavis should have been assigned to ["onerous,""oppressive" and generally] undesirable jobswhich she had never been required to do beforejust at this time; that Respondent should havebeen so unresponsive to her complaints when itapparently was more sympathetic and helpful toothers; that Respondent should have picked justthat period to upbraid her for tardiness; andparticularly that Respondent should have pro-voked such a hostile ["embarrassing," "unrea-sonable"] and somewhat childish confrontationwith Davis in the last week of her employment.Moreover, neither my colleagues nor I can ignorethat this patent "hostility" towards Davis was accom-panied by a warning from one of the Respondent'sofficers that "maybe you don't belong workinghere." And most revealing is Respondent's admissionthat when Davis appeared as a prospective witnessfor the General Counsel at Blandon's unfair laborpractice hearing in mid-October the Respondent,through its attorney, offered Davis severance pay ifshe quit. While it appears that the union representa-tive on his own broached the subject, as a possiblealternative to the harassment of Davis, the Respon-dent was more than willing to participate in a discus-sion of "what it will take for [Davis] not to go back towork" because, as found, the Respondent did "notwant, her to continue work." Indeed, although Davisspurned the offer relayed by Respondent's attorney,SupervisorGeanetti-inthepresenceofRespondent's' president-told Davis that she was notwanted back at work.As the Administrative Law Judge found, through-out this peridd, from June until her termination inNovember, Davis was the union "militant" in theplant. Clearly, Davis' union advocacy, persistence inthe face of both "oppressive" job assignments and"embarrassing" confrontations, refusal to accept anattractive offer to "take care" of her if she quit, and,finally, her announcement to file the instant unfairlaborpracticechargesinresponsetotheRespondent's continuing harassment and Burns'"unreasonable" and "embarrassing" provocation onNovember 7, were a continuing source of irritation tothe Respondent, Respondent had,inter alia,threat-ened anxious employees that as long as "the union ishere no one can get a raise." An across-the-boardincreasewas implemented on November 20.In view of the foregoing, I find that the GeneralCounsel has establisheda prima faciecase of con-structive discharge.Respondent'sunion animus issufficiently displayed by its threat to denywage in-creases while "the union is here"; and that this ani-mus extended to its termination of Davis is clearfrom its offer of severance pay to get her to quitwhen she appeared as a prospective witness againstRespondent at Blandon's alleged unlawful dischargehearing. In my view it is no defense to argue thatDavis was not "immune" from criticism, or that shewas expected to perform work "which needed to bedone." For the record shows that the Respondentexercised its prerogatives to unreasonable excess-which even my colleagues find "highly suspicious."Nor do I believe that they and the AdministrativeLaw Judge have successfully disentangled those un-specified "good grounds for disliking Davis" fromthe antiunion considerations, especially since theworst that could be said about her was that she was"not one of our best employees." Finally, her dis-charge is hardly made any less unlawful because, af-ter settlement of the Blandon case, Davis decided toremain in the Respondent's employ at least until theRespondent carried out its legal obligation to postour official notice pursuant to that settlement. Forthe issue here is not the reason for Davis' staying, butrather the reason for the hostility which forced her toquit.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: This mat-ter was heard at Brooklyn, New York, on March 19, 20,and 21,1975, upon a complaint issued on January 31, 1975,as thereafter amended, based on a charge filed by theabove-named Charging Party(herein Davis)on November7, 1974 (all dates herein are in 1974, unless otherwise stat-ed).The complaint,as amended, alleges that the above-named Respondent(1)advised employees that it was with-holding wage increases and benefits because of the organi-zational activities of International Industrial ProductionEmployees Union (herein the Union), (2) promised em-ployees wage increases and other benefits to induce themto refrain from becoming or remaining members of theUnion or assisting it, (3) granted wage increases and otherbenefits to induce employees to refrain from becoming orremaining members of the Union or assisting it, (4) offeredseverance pay and other benefits to employees who had 490DECISIONSOF NATIONALLABOR RELATIONS BOARDjoined or assistedthe Unionto induce those employees toterminate their employment with Respondent, all in viola-tion of Section 8(a)(I) of the Act, (5) assigned employeeDavis to more arduous and less agreeable job tasks andharassed Davis causing her to quit her employment be-cause of her union activities,and (6)discharged Davis be-cause of her union activities.Respondent's answer denies the commission of the al-leged unfair labor practices,but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board(Respondent, in thecourse of its manufacturing operations,in a recent annualperiod shipped products valued in excess of $50,000 in in-terstate commerce from its plant at Mineola,New York),and to support a finding that the Umon is a labor organiza-tion within the meaningof the Act.Upon the entire record in this case, from observation ofthe witnesses and their demeanor,and after due consider-ation of the briefs filed by the General Counsel, and theRespondent,Imake the following:FINDINGS AND CONCLUSIONSfor fear of losing their jobs. As a result,from June untilDavis' termination of employment in November, employ-ees tended to have little association with her in the shop,although she does not seem to have had any argumentswith the employees about the Union during the lattermonths of her employment.B. Alleged HarassmentDavis testified that beginning in June she was assignedjob tasks that she had never had to do before, jobs thatwere unpleasant and disagreeable,and put her under ten-sion and pressure,and that she was not assigned to otherjobs in which she was experienced.She further states that,after the advent of the Union,Respondent began to crit-icize her tardiness,whichithad never done before. Davisasserts that because of this harassment,considered in moredetail hereinafter,she was forced to quit her employmentwith Respondent. The Respondent contends that the jobassignments given to Davis were normal and were not dis-criminatory and denies that there was any harassment ofDavis.The following findings of fact are made upon carefulstudy of the entire record. I shall not detail each conflict inthe evidence and the reasons for the resolution of each. Ihave credited the testimony of Rose Davis for the mostpart because she impressed me as a credible witness. Evi-dence inconsistent with the following findings is not cred-ited.1.SUMMARY OF FACTS AND ISSUESA. Union ActivityDavis, who began her employment with Respondent inthe early part of October 1973, sought the assistance of theUnion to organize Respondent's employees. Union repre-sentatives appeared in front of Respondent's plant on June3, distributing leaflets. Respondent observed the prominentassociation of Davis and employee Loretta Blandon withthese union representatives. The following day Blandonwas discharged. Davis protested to Respondent that it wasshe who had brought the Union in, not Blandon.Employ-ees who had previously shown interest in the Union begantowithdraw. Davis, feeling deserted by the employees inwhose behalf she had acted, began to unbraid them andcontinued as a militant advocate for the Umon. This alien-ated some of the employees.'Some friends of Davis indi-cated that they were concerned about associating with her1Respondent sought toshow that during this period Davis threatenedemployees,used profane or abusivelanguage tothem, and slapped an em-ployee.With the exception of Davis' conduct toward CatherineGianetti (alongtime employee with specialloyalties toRespondent), the alleged threatswere to subpena employees to supportDavis'position,no profane or abu-sive language was shown(VincentBurns' testimony to the contrary is notcredited)However,though Davisdenied it,Iam inclined to believe that,during an excited discussionon June 4,Davis didoffer to slap oneemployee's face, but did not do so. Davis did offer to fight with Gianetti.During thisperiod, she also madecertain uncomplimentary remarks aboutmembers of managementC. Alleged Inducement To QuitIn mid-October, Davis attended a hearing before an Ad-ministrative Law Judge of the Board as a prospective wit-ness upon a complaint alleging the discriminatory dis-charge of Loretta Blandon. This complaint was settledduring the course of the hearing. At the point whenBlandon'scase appeared settled,Respondent'scounselstated that they might now "take care of Mrs. Davis." Atthe suggestion of the Administrative Law Judge the discus-sion was adjourned to another room. Union Representa-tiveGarber accompanied Davis. There Respondent'scounseltoldDavis that Respondent did not want her"there," and asked, "What will it take for you not to goback to work." Counsel suggested that Respondent wouldgiveDavis 2 weeks' pay and get her another job. Davisrefused the offer and the discussion broke up. WhenRespondent'scounsel and Davis then passed SidneyBurns,Respondent's president,and Catherine Gianettistanding together, Gianetti stated that she did not wantDavis back at work?Counsel stated that he had done allhe could, there was nothing more that he could do, that ifDavis wished to come back to work she should be permit-ted, and she should not be bothered.The next morning,counsel asked Davis if she had reconsidered the offer. Shereplied,in hest,that she would take a larger offer. Thisapparently was not forthcoming.Respondent's counsel credibly testified that,on two orthree occasions during the hearing on the Blandon matter,Union Respresentative Garber had spoken to him aboutDavis. Garber said that Davis was unhappy in her employ-ment with Respondent, and that Davis might be better offout of the plant.He suggested to Respondent's counsel thatDavis be offered 2 weeks' severancepay. Garberwas hos-t There was clearly ill feeling between Davis and Gianetti Davis thoughtthat Gianetti had improperly influenced the employees against the Union,and, as noted,had offered to fight her Davis also accused Gianetti ofintimacy with Respondent'smanagement. CADDELL-BURNS MFG. CO.pitalized and unable to testify in the present matter. Davisasserted that she had not given Garber permission to acton her behalf and didn't believe that he had done so. How-ever, she testified that Garber had told her that he did notthink it was wise that she return to work for Respondent,that he did not think it a good place to work. Davis decid-ed that she would return for 60 days to see that Respon-dent carried out its obligation to post the Board's officialnotice pursuant to the settlement.D. Wage IncreasesIt is also found, in accordance with Davis' testimony,that in June, after the union activity began, Thomas Burns,Respondent's secretary, told the employees that Respon-dent had intended to give the employees a raise, "but nowthat the union is here no one can get a raise." Later, inmid-September, Thomas Bums told the employees that,though many employees were asking for raises, Respon-dent could not give them now, but that very shortly, whenthe Blandon case was over, the employees would receivetheir raises 3 Respondent, in fact, decided toward the endof October (after the Blandon settlement) to give the em-ployees an across-the-board increase, but withheld the in-crease until November 20, on the advice of its counsel thatit should wait at least a month after the Blandon settle-ment.E. Davis' TerminationIn the first week of November, as set forth in more detailhereinafter, Respondent was particularly critical of Davis'performance on a job which she had never done before.Davis advised Respondent that she was going to file acharge with the -Board. That weekend, she received ananonymous obscene telephone call, and on the followingMonday, November 11, she called Respondent, statingthat her nerves could no longer take the strain, and advisedthat she was quitting her employment. The next day, Re-spondent wrote acknowledging her resignation.II.ALLEGEDHARASSMENTOF DAVISA. Work TasksAssignments are made in Respondent's operations onthe basis of customer requirements, the availability of theemployees;and the skills required. When a job needs to bedone, it is -given to the next available employee with con-sideration as to whether the task requires skills beyond theemployee's, capability. Thus it appears that the employeesare assigned a variety of tasks as the need arises. When theemployee- has not done the assigned task before, simpleinstructions are given at the time of the assignment. Onceassigned, the employee is -normally expected to continuewith the required task until it is completed.At the advent of the Union at Respondent's operations,Davis states she became aware of a change in the job -tasks3 So far as the record shows, two employees had asked for raises in thetime period in question.Management avoided answering these inquiries.491to which she was assigned. Some tasks, such as packingand printing to which she was accustomed were no longerassigned, or only rarely. She worked on milling machinesand did assembly jobs which she had never done before,was assigned in the summer time to soldering operations ata soldering pot in the rear of the plant which generatedvery high temperatures, and was directed to perform cer-tain cleaning operations under disagreeable conditions,neither of which had occurred previously.1.The soldering operationsHand soldering operations are performed toward thefront of the plant. At the times material herein, there was asoldering pot at the middle of the plant, and another pot atthe rear of the plant. The areas at the front of the, plant andat the middle were better ventilated than the rear of theplant. The soldering pot at the rear of the plant generatedthe most heat and apparently was- the more efficient of thesoldering pots in the plant. Therefore, some jobs wouldnormally be done at this location rather than at the pot inthemiddle of the plant or by hand soldering. Davis hadperformed soldering operations previously but not at therear soldering pot.As stated by Davis, "... in the hottest weather that wasduring the months of July and August when the tempera-ture was at its highest, they were sending me to the rear... they would give me five hundred or one thousand coilsto solder, which it was about 150°. No exhaust fan, onelittlewindow and I had to sit there with this sweat pouringoff me and inhaling the fumes." Davis estimated that shewas assigned to this work about 3 days a week, sometimesworking 8 hours a day at the soldering pot. Some of theother employees also worked at this soldering pot in therear during the summer time. Charlotte Dippel workedthere for 3 days during this period. However, there is nocredible- evidence that any other employee worked there asmuch as Davis that summer. Thomas Burns, secretary ofRespondent and in charge of production, told Davis thathe had taken two employees off that work after half anhour because they complained that they felt faint from theheat. Davis states that she complained, but Burns told herthat someone had to do the work. Gianetti, in her testimo-ny referred to two other employees who had been relievedof this work upon complaint. It is clear that this operationisgenerally considered an undesirable task. However,Respondent's employee witnesses testified that they didnot complain when assigned to this job.2. The cleaning operationIn September, Davis was assigned to performa cleaningoperationin a garageannex to the plant, which, she hadnever done before. The process involved the. removal of alarge numberof transformers from a 5-gallon-can in whichthey wereimmersedin. a chemical, and cleaning them witha brush held in Davis' other hand. She performed this op-eration by sticking her arm into the can and pulling out thetransformersone by one. She did this for 2 days. Duringthis period she complained to ThomasBurns concerningthe heat from the ovens and the-smell of the chemical. She 492DECISIONSOF NATIONALLABOR RELATIONS BOARDwas also concerned that the chemical would be harmful toher skin. The chemical dissolved some rubber gloves thatshe donned for the purpose and did irritate her arm. How-ever, Burns assured her that the chemical was not harmful.He apparently did not tell her that there were prongs near-by that she could use for the purpose. The record is con-vincing that other employees were also assigned to performthis same cleaning process. They seem to have used theprongs. One employee stated that Thomas Burns had in-structed her to use them.3.The winding operationIn the last week of Davis' employment, the first week inNovember, ThomasBurns assignedDavis the task ofwinding wire around 500 coils. This was the first time shehad performed this operation. Burns instructed Davis inthe operation, but she had difficulty with the process be-cause she is essentially left-handed. When Burns came overto her to complain that she wasn't doing the task well,Davis explained her difficulty to him, and told him she hadnever done this job before. Because Davis' production wasslow, the next morning, Thomas Burns gave one-half of theremaining coils to another employees,Mary Rowe, towind. The record shows that Rowe was very experienced atsuch winding operations. Later in the day, Burns confront-ed Davis with the coils which had been done by Rowe,saying, "How come you are not finished yet. How come, isthe work too hard for you? If you cannot do it, maybe youdon't belong working here." Davis again explained herproblems with the operation and said that if Rowe coulddo the work faster, he should let her do it. Burns did notreply but continued to stand over Davis. Davis says thatthismade her nervous and she told Burns, in an insubordi-nate manner, in effect, that he should leave her alone andgo talk to Catherine Gianetti.Burns' testimony concerning his purpose in creating thisconfrontation is something less than persuasive. He con-tended that it was customary for him to time one employeeagainst another when it appeared that the first employeewas extraordinarily slow.When askedon cross-examina-tion whether he had done this to certain named employees,he replied in the affirmative. However, shortly thereafter,when asked for clarification, he first testified that he didnot pick one girl to time against another, but then said hehad done so with other employees in situations similar tothat of Davis, but could not remember who these werewithout resort to his records. I do not creditBurns' testi-mony as to his reason for comparison timing of Davis onthis occasion. It is manifest that Respondent does time newoperations by observing several girls performing the task,to determine how long the task should take, in order todetermine unit costs. This is for Respondent's records, notfor comparison among'the employees. It does not appearthat the task assigned to Davis was a new operation and itis inferred that Respondent had previously timed the pro-cess.Davis asserts that after the advent of the Union, Respon-dent warned her about her tardiness and threatened to dis-charge her if she did not come in on time, whereas beforethe Union, Respondent condoned lateness and did not rep-rimand her. Respondent denies that she was reprimandedbecause of her Union activities, asserting that Davis hadthe worst record of tardiness of any employee from Juneuntilshelefttheiremployment inNovember .5Respondent's records show, and Davis admits that she wasfrequently late during this period. Records were not sub-mitted for a similar period prior to June, but the recordsforMay do tend to show that Davis was similarly tardy inreporting for work before the inception of her Union activ-ity.III.ANALYSIS AND CONCLUSIONS1.The wage increases.After the advent of the Union,Respondent told the employees that because "the union ishere" wage raises Respondent had intended to grant wouldnot be given. Later the employees were told that wage rais-es would not be granted during the pendency of the unfairlabor practice proceeding instituted on behalf of employeeBlandon but that they would be given when that case wasover. After the settlement of the Blandon matter, Respon-dent, in November, granted an across-the-board increase.Ithas long been established that an employer may notwithhold employee benefits merely because there is unionactivity at the plant. SeeMcCormick Longmeadow StoneCo., Inc.,158 NLRB 1237 (1966);Agawam Food Mart, Inc.,158 NLRB 1294 (1966). It is also clear that employees havea right to resort to the processes of the Board, and acts ofreprisal against them because employees or their agentsseek the protection of the Act constitutes interference, re-straint and coercion of the employees in violation of theAct. SeeNelsonManufacturing Company,167 NLRB 101(1967);Robertshaw Controls Company, Acro Division,161NLRB 103 (1966). For the reasons stated, Respondent'sstatements that wage increases were being withheld be-cause of union activities, and promises that wage raiseswould be forthcoming when the union organizational driveand the unfair labor practice proceeding were disposed ofviolated Section 8(a)(1) of the Act. However, I do not findthat Respondent's action in granting the wage increase af-ter the Blandon proceeding before the Board was conclud-ed was in violation of the Act. Having found that Respon-dent intended to grant these increases, but illegally failedto put them into effect because of the employees' protectedactivities, I cannot find that Respondent also violated theAct by finally doing what it should have done in the firstplace. SeeStumpf Motor Company, Inc.,208 NLRB 431(1974);Dan Howard Mfg. Co. and Dan Howard Sportswear,Inc.,158 NLRB 805. I shall therefore recommend that thisallegation of the complaint be dismissed.2.Inducement to quit.At the close of the Blandon matterbefore the Board, Respondent's counsel offered Davis sev-4 Vincent Burns testified that Respondent had previously done consider-able hand winding operations. In fact, Thomas Burns asserted that Davis5This is not strictly accurate Respondent had at least two employees whohad done the same job previouslyhad been permitted for some years to be late for work every day CADDELL-BURNS MFG. CO.erance pay to terminate her employment with Respondentand advised Davis that Respondent did not want her tocontinue work. However, this offer was tendered at thebehest of the Union's representative, who informed coun-sel that Davis was unhappy at her work and that it wouldbe in the best interest of Davis if she quit Respondent'semploy. Under the circumstances, I find that this offer didnot violate the Act and shall recommend that this allega-tion of the complaint be dismissed.3.The constructive discharge.This issue which was exten-sively litigated (and is the only issue briefed by Respon-dent) has given me much concern. Davis clearly felt har-assed by Respondent's work assignments and reprimandsfor tardiness after the inception of her union activity. Shehad some basis for her feelings since she received assign-ments that she had never done before, to be performedunder conditions that were oppressive, and at the end wassubjected to an embarrassing, and rather unreasonableconfrontation by Respondent in the shop in front of herfellow workers. In addition she seems to have receivedsomething less than sympathetic treatment from her em-ployers.On the other hand, Davis' union activity did not requireRespondent to avoid giving her onerous or oppressive as-signments so long as these assignments were not so unusualor abnormal as to indicate that she was being discriminato-nly treated. Davis, and perhaps none of the other employ-ees, had a normal or regular job in the plant which theywere usually assigned, so that Davis' assignments cannotbe said to be deviations from the normal pattern.Respondent's practice was to assign the required tasks tothe available employees. On the present record it cannot besaid that the tasks assigned to her did not need to be done,or that Respondent discriminatorily chose her to do theassigned jobs, which Respondent admittedly knew werenot desirable jobs in the plant. Nor was Davis immunefrom criticism of her tardiness-which was excessive-merely because she had not been reprimanded in the past.The circumstances are highly suspicious that Davisshould have been assigned to these undesirable jobs whichshe had never been required to do before just at this time;that Respondent should have been so unresponsive to hercomplaints when it apparently was more sympathetic andhelpful to others; that Respondent should have picked dustthat period to upbraid her for tardiness; and particularlythat Respondent should have provoked such a hostile, andsomewhat childish confrontation with Davis in the lastweek of her employment. However, I do not think thatthese suspicions are enough to support General Counsel'scomplaint. On the basis of this record, I think Respondenthad good grounds for disliking Davis quite apart from herunion activity, which grounds undoubtedly accounted formuch of Respondent's hostility to her, and I cannot faultRespondent, on the basis of the evidence here, for choosingDavis to perform the work in question which needed to bedone. I also note that at the time Davis quit Respondent,she had admittedly decided that she would not continueher employment much longer in any event.On the basis of the above, and the record as a whole, Ifind that Respondent did not discharge, or cause the con-structive discharge of Rose Davis in violation of the Act,493and shall recommend that this allegation of the complaintbe dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization withinthe meaningof Section 2(5) of the Act.3.By advising its employees that wage increases werebeing withheld because of the pendency of the Union'sorganizational drive and the pendency of unfair laborpractice proceedings and promising that such wage in-creases would be forthcoming when those activities wereno longer pending, Respondent violated Section 8(a)(1) oftheAct,which unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent did not violate the Act by granting wageincreases after the conclusion of the Union organizingdrive and the settlement of the unfair labor practice pro-ceedings, or by offering Rose Davis severance pay if shequit her employment with Respondent.5.Respondent did not discharge Rose Davis or causeher to be constructively discharged in violation of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices in violation of Section8(a)(1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER6The Respondent, Caddell-Burns Mfg. Co., Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Withholding increases in wages or other benefitsfrom employees, or informing employees that such increas-es or benefits cannot be granted because a labor organiza-tion is attempting to organize or represent the employees orbecause employees or a labor organization has institutedproceedings before the National Labor Relations Board.(b) Promising or implying to its employees that they willreceive wage increases or other benefits when attempts bya labor organization to organize or represent the employeescease,or when proceedings before the National Labor Re-lations Board are discontinued or concluded.(c) In any like or related manner interfering with therights of employees guaranteed by Section 7 of the Act.6 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 494DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its operations at Mineola, New York, copiesof the attached notice marked "Appendix." 7 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 29, after being duly signed by Respondent's7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."authorized representative, shall be posted by itimmedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any material.(b)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply therewith.IT IS FURTHER ORDERED that the complaintin this matterbe, and it hereby is dismissed as to any alleged violationsof the Act not found hereinabove in this Decision.